Citation Nr: 9907700	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  95-42 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected residuals of a total left knee replacement, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a continuation of a temporary total 
evaluation for the service-connected total left knee 
replacement beyond June 30, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
August 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which confirmed and 
continued a 30 percent disability evaluation for service-
connected residuals of a total left knee replacement, 
effective July 1, 1994.  

The Board notes that the veteran originally disagreed with an 
April 1993 RO action which proposed a reduction of the rating 
for service-connected left knee disability from 20 to 10 
percent.  However, in December 1993, following receipt of 
evidence showing that the veteran underwent total left knee 
replacement surgery in May 1993, the RO established a 
temporary total evaluation for postoperative meniscal tear 
with total knee replacement.  The RO noted in the December 
1993 rating decision that the April 1993 proposed reduction 
was set aside by the new decision.

The Board notes that the veteran's representative has stated 
that the RO's October 1994 action to reduce the veteran's 100 
percent evaluation as of July 1, 1994 constituted "clear and 
unmistakable error" (CUE).  The Board notes that despite the 
representative's characterization of the basis for the 
veteran's current claim, the RO's October 1994 decision is 
not yet final, and therefore is not subject to regulations 
relating to claims of clear and unmistakable error by the RO, 
pursuant to 38 C.F.R. § 3.105(a).  Therefore, the issue of 
CUE is not appropriate for discussion and is not addressed in 
this decision.



FINDINGS OF FACT

1.  The veteran's left knee disability, status post total 
knee replacement, is productive of limitation of motion from 
zero to 100 degrees with complaints of pain and swelling on 
use and morning stiffness.

2.  There is a slightly tender scar on the medial aspect of 
the veteran's left knee and lower thigh.

3.  The veteran's entitlement to a one-year temporary total 
evaluation following total left knee replacement surgery 
expired as of June 30, 1994 
 

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
total left knee replacement are not met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998);  38 C.F.R. §§ 3.321, 4.30, 4.40, 
4.45, 4.71a, Diagnostic Codes 5055, 5256, 5260, 5261, 5262 
(1998).

2.  The criteria for a separate 10 percent evaluation for 
scar of the left knee and thigh have been met.  38 U.S.C.A. § 
1155 (West 1991);  38 C.F.R. §§  4.25, 4.118, Diagnostic Code 
7804 (1998); Esteban v. Brown, 6 Vet. App. 259 (1994).

3.  Extension of the temporary total evaluation following 
total left knee replacement beyond June 30, 1994 is not in 
order.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. §§ 4.30, 
4.71a, Diagnostic Code 5055 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a disability 
evaluation in excess of 30 percent for his service-connected 
left knee disability, now characterized as status post total 
left knee replacement.  He also contends that he is entitled 
to an extension of the 100 percent evaluation which was 
established for a period of one year following his surgery 
beyond the one-year period, which ended on June 30, 1994.

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  In 
order to present a well-grounded claim for an increased 
rating of a service-connected disability, the veteran need 
only submit his competent testimony that symptoms, reasonably 
construed as related to the service-connected disability, 
have increased in severity since the last evaluation.  
Proscelle, 2 Vet. App. at 632;  see also Jones v. Brown, 7 
Vet. App. 134 (1994).  The veteran has alleged that the 
symptoms of his service-connected left knee condition have 
increased in severity, and that he is entitled to an 
increased evaluation.  The Board finds that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. § 
5107.  No further development is necessary in order to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Factual Background

In June 1976, service connection was granted for residuals of 
a left knee injury, and a 20 percent disability rating was 
established.  Despite several claims for increased 
evaluation, the 20 percent evaluation remained in effect 
until March 1993, when the RO issued a rating action which 
proposed to reduce the 20 percent evaluation to 10 percent.  
The veteran submitted a Notice of Disagreement with respect 
to this proposed reduction.  

In May 1993, the veteran underwent surgery for a total left 
knee replacement.  A copy of the surgical report is of 
record.

In a letter dated in June 1993, T. J. C., M.D. reported that 
he first treated the veteran for left knee complaints in 
January 1992, that the veteran required a total knee 
replacement in May 1993, and that physical therapy was 
required in order to allow the veteran full motion of the 
knee.

In a rating determination dated in December 1993 and issued 
in January 1994, the RO established a temporary 100 percent 
evaluation for the service-connected left knee disability for 
an initial one-month convalescent period under 38 C.F.R. 
§ 4.30 and for one year thereafter, pursuant to 38 C.F.R. 
§ 4.71a, DC 5055.  The veteran was also notified that 
following the one-year period for the 100 percent evaluation, 
a 30 percent evaluation would be established, effective on 
July 1, 1994.  

In August 1994, the veteran underwent a VA examination of his 
left knee.  The veteran reported that he had retired in April 
1994, and that he was currently occupied with activities and 
cleaning around the house, repairing furniture and beginning 
to bowl again.  The veteran reported that he noted discomfort 
only if he walked around all day or for more than six hours.  
He denied locking or buckling symptomatology, though the knee 
would swell with excess usage.  He reported some residual 
paresthesias over the knee following surgery.  He rated his 
average discomfort or pain in the left knee joint as 4 or 5 
out of 10.  He reported morning stiffness of the knee, and 
was careful when navigating stairs in the morning.  He 
reported that his knee only bothered him when he tried to 
work at a job which did not allow him to sit or take breaks.  
He denied regular incurrence of being awakened by pain or 
discomfort at night.  He reported loss of ability to work 
full time in a machine shop, and the inability to do some 
yard work.

On examination, well-healed surgical scars were evident, no 
pitting edema was noted, though the left knee appeared to be 
larger than the right.  There was no evidence of joint 
effusion.  The range of motion of the left knee was measured 
from zero to 120 degrees, with crepitus;  the veteran 
remarked that he had not loosen-up his knee prior to the 
examination.  Negative anterior drawer sign, negative 
Lachman's and negative McMurray's sign were also noted.  
Stable medial and lateral collateral ligaments and an absence 
of chondromalacia of the patella were noted.  The veteran was 
unable to complete a squat from the standing position.  His 
right knee was measured to be 2 centimeters smaller than the 
left in circumference;  no significant atrophy was 
identified.  X-ray studies of the left knee revealed 
satisfactory alignment of the prosthesis without evidence of 
loosening or infection.  Osteophytes were noted to persist on 
the patella and femur.

In October 1994, the RO confirmed the proposed evaluation of 
December 1993, which established a 30 percent evaluation for 
the veteran's service-connected left knee disability, 
effective July 1, 1994.

In October 1994, the veteran's representative submitted a 
Notice of Disagreement as to the change in the veteran's 
disability rating from 100 percent to 30 percent.  The 
representative contended that the RO's decision was in error.  
The representative cited the fact that the August 1994 
evaluation which the RO cited in its October 1994 decision 
was completed after the July 1, 1994 effective date of the 
change.

In November 1995, the veteran submitted a VA Form 9, 
substantive appeal with respect to the "reduction" of his 
100 percent evaluation, and attached a statement in which he 
indicated his disagreement with the current 30 percent 
evaluation for his knee disability.  He reported that the 
knee disability caused him to lose his job of 14 and one-half 
years as a materials handler because of physical limitations 
imposed by his physician following total knee replacement 
surgery.  He reported that he was released with a disability 
retirement, and that he had tried unsuccessfully to obtain 
three jobs since that time.  He reported that he was now 
limited in his daily activities, that he was only able to 
walk three blocks without pain, that he could stand in place 
for only 15 minutes, and that he could not mow his entire 
yard without stopping.

In December 1995, Dr. C. provided a letter which explained 
that the veteran was currently seen on a yearly basis for his 
left knee disability.  At the most recent evaluation in May 
1995, the veteran was reportedly doing well, displaying a 
range of motion of the left knee to 120 degrees, and walking 
without antalgia.  Dr. C. recommended that the veteran avoid 
heavy labor, that he not kneel on the left knee, and that he 
limit activities such as climbing ladders or repetitive 
lifting of objects greater than 15 to 20 pounds in weight.

In January 1996, the veteran was afforded a personal hearing 
at the RO.  The veteran's representative contended that the 
RO erred in reducing the veteran's 100 percent temporary 
evaluation prior to the completion of a VA examination.  The 
veteran testified that he was evaluated on a yearly basis by 
Dr. C., and had been instructed to see him for any additional 
knee problems.  He testified that during the summer months, 
he had a range of motion of the left knee to approximately 
120 degrees, but that it stiffened in the winter.  He 
testified that he experienced swelling of the knee with 
strenuous activity, including lifting more than 20 pounds for 
approximately 30 to 40 minutes, and that he must sit, relax 
and ice his knee to recover.  He testified that he was able 
to walk better on his left leg since the surgery, and that he 
experienced pain with climbing and descending stairs.  He 
testified that he continued to do exercises for his knee 
three times per week.

The veteran testified that he lost his job as a materials 
handler in April 1993 as a result of limitations on his use 
of his knee.  He testified that when he reported the post-
surgery restrictions on activity, his employer offered him 
the option of accepting a new position at a lower wage or 
retiring on disability.  He testified that because he heard 
that the new position was scheduled to be canceled shortly 
thereafter, he accepted disability retirement.  He also 
testified that he would have been unable to work in the new 
position, given the restrictions on his activities.  The 
veteran testified that he was employed briefly by a delivery 
service, but had to quit due to the amount of driving and 
walking involved, and that a similar attempt with another 
company failed approximately one year later.

The veteran testified that he was currently taking Ibuprofen 
on a daily basis for pain.  He testified that he was able to 
walk around one block before experiencing left knee pain, and 
that he required rest after climbing two flights of stairs.

In April 1997, the veteran underwent a VA examination of the 
left knee.  The veteran reported that in cold weather, he had 
stiffness of the knee, associated with pain and difficulty 
walking.  He reported no difficulty in warm weather.  He 
reported soreness when on his feet a lot, and a throbbing 
pain when on his feet all day.  He reported morning 
stiffness, lasting approximately 20 minutes.  He reportedly 
enjoyed keeping busy, walking a lot and riding an exercise 
bike for 40 minutes, twice per week.  He reported problems 
going up and down stairs, working on the floor and standing 
up or lowering himself.  Finally he reported using Advil(r) as 
needed for pain, and icing his left knee after being on his 
feet for a long time.

On physical examination, tenderness was noted on the medial 
and lateral aspects of the left knee, with slight swelling.  
The range of motion was decreased to from zero to 105 
degrees, due to pain.  Muscle strength for the left lower 
extremity was 5/5.  After walking in the hall, the veteran's 
left knee exhibited increased pain and swelling, and a 
further decreased range of motion between zero and 
100 degrees.  Muscle strength was unchanged.  A negative 
patellar inhibition test and a negative McMurray's sign were 
also recorded.  X-rays of the left knee revealed  status post 
left knee replacement and dystrophic calcification posterior 
to the knee joint.  The evaluator noted that an intra-
articular loose body could not be excluded.  The examiner 
stated a diagnosis of left knee status post total knee 
replacement with limitations as above, and arthritis.  

The veteran requested a personal hearing before a member of 
the Board at the Denver RO.  Such a hearing was scheduled for 
January 1999, but the veteran failed to report for the 
hearing.  

The veteran has not submitted or identified additional 
evidence in support of his claim.

Entitlement to an increased evaluation

Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155;  38 C.F.R. 
§§ 3.321(a), 4.1 (1998).  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
requirements set forth in these regulations for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report, and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994);  38 C.F.R. § 4.2 (1998).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (1998).

38 C.F.R. § 4.71a, DC 5055 provides the schedular ratings for 
knee replacement (prosthesis).  Under this section, a 100 
percent evaluation is for assignment for one year following 
implementation of a prosthesis.  Thereafter, a minimum rating 
of 30 percent is in order, while chronic residuals consisting 
of severe painful motion or weakness in the affected 
extremity warrant a 60 percent evaluation.  With intermediate 
degrees of residual weakness, pain, or limitation of motion, 
a knee prosthesis is to be evaluated by analogy to Diagnostic 
Codes 5256, 5261, or 5262.  Note (1) following the criteria 
for ratings of prosthetic implants, provides that the 
100 percent one-year rating will commence after an initial 
grant of a one-month total rating assigned under section 4.30 
following hospital discharge.  38 C.F.R. § 4.71a, DC 5055 
(1998).

38 C.F.R. § 4.104, DC 5256 addresses the appropriate ratings 
for ankylosis of the knee.  The Rating Schedule provides for 
a 60 percent evaluation for extremely unfavorable ankylosis, 
in flexion at an angle of 45 degrees or more;  a 50 percent 
evaluation for flexion between 20 and 45 degrees;  a 
40 percent evaluation for flexion between 10 and 20 degrees;  
a 30 percent evaluation for favorable angle in full 
extension, or in slight flexion between zero and 10 degrees.  
38 C.F.R. § 4.71a, DC 5256 (1998).

Pursuant to 38 C.F.R. § 4.71a, DC 5260, limitation of flexion 
of the knee warrants a 30 percent evaluation when limited to 
15 degrees;  a 20 percent evaluation when limited to 30 
degrees;  a 10 percent rating when limited to 45 degrees;  
and a zero percent (noncompensable) rating when flexion is 
limited to 60 degrees.  38 C.F.R. § 4.71a, DC 5260 (1998).  
Normal and full range of motion of the knee is described in 
the applicable regulations as from zero degrees (extension) 
to 140 degrees (flexion). 38 C.F.R. § 4.71, Plate II (1998).

Limitation of extension to 45 degrees warrants a 50 percent 
evaluation, the highest schedular evaluation under Diagnostic 
Code 5261.  Limitation of extension of the knee to 30 degrees 
warrants a 40 percent evaluation;  limitation of extension to 
20 degrees warrants a 30 percent evaluation;  limitation of 
extension to 15 degrees warrants a 20 percent evaluation;  
limitation of extension of the knee to 10 degrees will result 
in the assignment of a 10 percent evaluation;  and limitation 
of extension of the knee to 5 degrees warrants a 
noncompensable evaluation.  38 C.F.R. § 4.71a, DC 5261.  

38 C.F.R. § 4.71a, Diagnostic Code 5262 provides a 40 percent 
evaluation for nonunion of the tibia and fibula, with loose 
motion, requiring a brace.  A 30 percent evaluation is 
warranted for malunion of the tibia and fibula with marked 
knee or ankle disability;  a 20 percent evaluation is 
warranted for malunion with moderate knee or ankle 
disability; and a 10 percent evaluation is in order for 
malunion of the tibia and fibula with slight knee or ankle 
disability.  38 C.F.R. § 4.104, DC 5256 (1998).

Words such as "mild", "considerable" and "severe" were not 
defined in the VA Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. 4.6 (1998).  It should also be noted that 
use of terminology such as "severe" by VA examiners and 
others, although evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated 
in arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1998).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(1998).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45 (1998).

Analysis

Following the veteran's total left knee replacement, he was 
entitled first to a one-month and then a one-year temporary 
total evaluation pursuant to 38 C.F.R. §§ 4.30 and 4.71a, 
DC 5055.  Thereafter, either a minimum 30 percent evaluation, 
a 60 percent evaluation for chronic residuals consisting of 
severe painful motion or weakness of the knee, or an 
intermediate analogous rating, is in order.  On the basis of 
the evidence of record, the Board finds that the veteran's 
symptoms are not consistent with severe painful motion or 
weakness, and that the criteria for an intermediate rating of 
either 40 or 50 percent are not met.  

The most recent examination report, dated in April 1997, 
shows that the veteran's left knee demonstrated no loss of 
strength [muscle strength 5/5].  A range of motion from zero 
degrees of extension to 105 degrees of flexion was recorded 
prior to exercise, with a range of motion from zero to 100 
degrees and increased pain and swelling after exercise.  This 
shows only a five degree limitation due to pain and swelling, 
without any decreased muscle strength.  Overall, the veteran 
reported no problems with his left knee in warm weather, but 
stiffness and pain with cold weather.  The veteran reported 
that he kept active, that he walked and exercised regularly, 
and was able to perform jobs around the house and the yard, 
with some fatigue and pain after a day of activities.  
Otherwise, he reported brief morning stiffness, pain with 
ascending and descending stairs and ladders, pain after 
walking one square block, and throbbing pain after spending a 
day on his feet.  He testified that he took non-prescription 
pain relievers daily.  The Board does not find the veteran's 
current complaints of left knee symptomatology to 
representative of "severe painful motion" so as to warrant 
a 60 percent evaluation under the Rating Schedule.  The 
veteran is clearly able to engage in many active pursuits 
which are not initially hampered by his service-connected 
left knee disability.  The Board finds therefore that neither 
the veteran's subjective complaints, nor objective findings 
recorded on recent examinations show that his condition is 
manifested by severe painful motion of the left knee.

The applicable rating criteria provides for ratings in excess 
of 30 percent but less than 60 percent where the disability 
may be rated by analogy to Diagnostic Codes 5256 (ankylosis 
of the knee), 5261 (limitation of extension of the leg) or 
5262 (impairment of the tibia and fibula) for intermediate 
degrees of residual weakness, pain or limitation of motion.  

The Board finds no evidence of record suggesting that the 
veteran has ankylosis of the left knee.  Evaluation of the 
veteran's left knee condition by analogy to this rating 
criteria would not result in a compensable evaluation, and 
therefore consideration of Diagnostic Code 5656 is not for 
application here.  Furthermore, there is no basis on which to 
ascribe a greater (or compensable) evaluation by analogy 
under this diagnostic code on the basis of the incurrence of 
additional functional loss due to weakness, fatigability, 
incoordination or pain, whether on flare-up or at any other 
time.  See 38 C.F.R. §§ 4.40 or 4.45.  See DeLuca, 8 Vet. 
App. 202.  

Pursuant to Diagnostic Code 5262, a 40 percent evaluation 
(the only rating in excess of 30 percent) is available for 
nonunion of the tibia and fibula with loose motion requiring 
a brace.  There is no evidence of record showing loose motion 
of the knee, nor need of a brace, and therefore, application 
of DC 5262 by analogy is not warranted in the veteran's case.  
The Board finds that because the rating criteria for 
impairment of the tibia and fibula are not based on 
limitation of motion, there is no basis for the application 
of 38 C.F.R. §§ 4.40 or 4.45.  See DeLuca, 8 Vet. App. 202.

The Board also finds that an evaluation in excess of 
30 percent is not warranted by an analogous rating to 
Diagnostic Code 5261, because the veteran has been shown on 
examination to have no limitation of extension of his leg.  
The evidence of record shows that the veteran has been 
capable of extending his leg to zero degrees.  An evaluation 
in excess of 30 degrees would only be warranted where 
extension of the leg was limited to 30 degrees or more.  
Under the criteria for limitation of extension of the leg, 
the veteran would not be entitled to a compensable evaluation 
for his left knee disability.  There is evidence of record 
showing that the veteran's knee exhibits limitation of motion 
due to pain.  However, this limitation is not so severe that 
it would warrant an evaluation of 30 percent under DC 5261, 
much less a rating in excess of 30 percent. 

Finally, the Board notes that the limitation motion of the 
veteran's left leg due to pain has been demonstrated with 
respect to limitation of flexion of the leg.  However, as 
shown on VA examination following activity, the limitation 
produced would not warrant a compensable evaluation for 
limitation of flexion of the leg, as the veteran's leg was 
limited to 100 degrees of flexion following exercise, and a 
compensable evaluation is warranted only where limitation is 
limited to 45 degrees.  The maximum rating for limitation of 
flexion of the leg is 30 percent.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"Court") has held that where a veteran is already receiving 
the maximum disability rating available for limitation of 
motion of a service-connected disorder, analysis of an 
increased evaluation for the disability based on functional 
loss due to pain is not appropriate.  Johnston v. Brown, 10 
Vet. App. 80, 84-85 (1997).  See also DeLuca, 8 Vet. 
App. 202.

The Board notes that arthritis of the left knee was observed 
shown on x-ray in April 1997.  Arthritis is evaluated on the 
basis of limitation of motion of the affected joint.  In the 
case at hand, the veteran's left knee disability and the 
associated limitation of motion are compensated under the 
Rating Schedule for residuals of total knee replacement 
surgery.  No additional rating is therefore in order.  See 
38 C.F.R. § 4.14;  Esteban v. Brown, 6 Vet. App. 259 (1994).  
Cf. VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997).

The veteran is currently evaluated as 30 percent disabled as 
a result of his service-connected left knee disability.  This 
is the minimum evaluation provided following the surgical 
replacement of a knee joint (prosthesis).  The veteran is no 
longer entitled to a 100 percent evaluation, as the one year 
period for such an evaluation has passed.  As discussed 
above, the evidence of record demonstrates that the veteran 
is neither entitled to an intermediate evaluation in excess 
of 30 percent on the basis of an analogous rating pursuant to 
38 C.F.R. § 4.71a, DC 5256, 5261 or 5262, nor to a 60 percent 
evaluation as provided in DC 5055.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for an increased rating for his service-
connected left knee disability.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990). The benefit sought on appeal is 
therefore denied.

Extraschedular evaluation 

The RO also considered an extraschedular disability rating in 
its May 1997 Supplemental Statement of the Case.  

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated. See also VAOPGCPREC 6-96 (finding that 
the Board may deny extraschedular ratings, provided that the 
RO has fully adjudicated the issue and followed appropriate 
appellate procedure).  Bagwell left intact, however, a prior 
holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996) which 
found that when an extraschedular grant may be in order, that 
issue must be referred to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," pursuant to 38 C.F.R. § 3.321 (1998).  As noted 
above, the RO has addressed the matter of the assignment of 
an extraschedular rating.  The Board will, accordingly, 
consider the provisions of 38 C.F.R. § 3.321(b)(1).  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (1998).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

In this case, the veteran has testified that he accepted 
disability retirement prior to his May 1993 left knee 
replacement surgery due to his left knee disability.  He also 
testified that he subsequently attempted to maintain jobs in 
driving and delivery, but was unable to do so as a result of 
knee pain.  The evidence of record does not contain any 
medical evidence showing that the veteran's left knee 
disability currently presents symptoms which cause marked 
interference with his employment.  Nor has he provided 
documentation relative to his attempts to obtain or maintain 
employment following his knee replacement surgery.  The 
record shows that in January 1994, the veteran was advised 
that he may be eligible for VA vocational rehabilitation.  
There is no evidence of record showing that the veteran has 
sought such assistance in developing skills to assist in 
employment.  

There is no evidence of record tending to show that his 
service-connected left knee disability requires frequent 
periods of hospitalization.  Rather, he has testified, and 
his private physician has confirmed, that he is seen on an 
annual basis for evaluation of his left knee.  

In short, the evidence of record shows that the veteran 
accepted disability retirement benefits from his employer, 
but he has submitted no other evidence showing that his 
service-connected disability causes unusual interference with 
work other than that contemplated within the schedular 
standards.  Accordingly, the Board has concluded that an 
extraschedular rating is not for application.

Entitlement to an additional rating for post-operative scar

The Board also notes that the April 1997 VA examination 
showed the presence of a 22.5 centimeter scar on the medial 
aspect of the left knee and lower thigh which was slightly 
tender to palpation.  Diagnostic Code 7804 provides a 10 
percent disability rating for superficial scars which are 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118, DC 7804 (1998).  In Esteban v. Brown, 6 Vet. App. 259, 
the Court held that two separate disability ratings are 
possible in cases in which the veteran has separate and 
distinct manifestations from the same injury.  According to 
the Court, such assignment does not violate VA's anti-
pyramiding regulation, 38 C.F.R. § 4.14.  See also 
38 U.S.C.A. § 4.25 (1998).  The critical inquiry in making 
such a determination is whether any of the symptomatology is 
duplicative or overlapping.  

In this case, the tender scar is separate and distinct from 
the rating criteria set forth in Diagnostic Codes 5055, 
5256,5261 and 5262.  Therefore, the Board finds that the 
veteran is entitled to a separate 10 percent disability 
rating for the slightly tender scar under the provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7804 (1998).

Entitlement to an extension of a temporary total evaluation 
beyond June 30, 1994

Relevant Law and Regulations

Temporary total disability ratings for convalescence are 
regulated by 38 C.F.R. § 4.30.  This section provides that 
total ratings will be assigned from the date of hospital 
admission or outpatient treatment and continue for 1, 2, or 3 
months from the first day of the month following hospital 
discharge when treatment of a service-connected disability 
results in:  (1) surgery (including outpatient surgery after 
March 1, 1989) necessitating at least one month of 
convalescence;  (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body case, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited);  or (3) immobilization by cast, without 
surgery, of one major joint or more.  Such total rating will 
be followed by appropriate schedular evaluations.  Extensions 
of 1, 2, 3 months beyond the initial 3 months may be made 
under paragraphs (a)(1), (2) or (3) of the section upon 
approval of the Adjudication Officer.  38 C.F.R. § 4.30 
(1998).

As noted above, Note (1) following 38 C.F.R. § 4.71, DC 5055 
provides for a one-month convalescent period under section 
4.30, to be followed immediately by a 100 percent rating for 
a period of one year.

In general, the Secretary of Veterans Affairs has the 
authority to adopt and apply a schedule of ratings of 
reductions in earning capacity from specific injuries or a 
combination of injuries.  Congress has provided, however, 
that a veteran's disability rating shall not be reduced 
unless an improvement in the disability is shown to have 
occurred.  38 U.S.C.A. § 1155.  Generally, when reduction in 
the evaluation of a service-connected disability or 
employability status is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefor.  The beneficiary must be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at the 
present level.  38 C.F.R. § 3.105(e) (1998).


Analysis

A temporary total disability rating (100 percent) will be 
assigned without regard to the ratings schedule where the 
appropriate medical evidence demonstrates that treatment of a 
service connected disability requires a period of 
convalescence pursuant to 38 C.F.R. § 4.30.  A termination of 
this temporary total rating is not subject to 38 C.F.R. § 
3.105(e) regarding reductions.  38 U.S.C.A. § 1155;  
38 C.F.R. § 4.30.  The veteran sought such a rating following 
his May 1993 total knee replacement surgery;  this surgery 
qualifies as treatment of a service connected disability. 

A one month temporary total evaluation for convalescence was 
established effective June 1, 1993, following the veteran's 
knee replacement surgery, pursuant to 38 C.F.R. §§ 4.30 and 
4.71a, DC 5055, Note (1).  Thereafter, the RO established a 
temporary total evaluation under the schedular criteria for 
residuals of a total knee replacement pursuant to DC 5055.  
No examination of the veteran's left knee was required prior 
to the establishment of the 100 percent schedular rating 
because DC 5055 calls for a one-year temporary total rating 
without regard to the level of disability during that first 
year.  This one-year period was to end on June 30, 1994.  In 
January 1994, the RO informed the veteran of the temporary 
total award, and that he would thereafter be rated under the 
appropriate rating criteria for knee disabilities, with a 
minimum rating of 30 percent.  

The veteran objected to the reduction in his rating on July 
1, 1994, when his statutory one year convalescence period 
expired.  Neither Diagnostic Code 5055 nor 38 C.F.R. § 4.30 
provide for extension of the convalescence period beyond one 
year.  

The veteran and his representative have argued that because 
the RO did not rely on an examination of the veteran's left 
knee disability before the effective date of the end of the 
temporary rating, that the resumption of a less than total 
rating at the end of the one-year period was erroneous.  The 
Board notes that the veteran's representative is correct in 
that the examination confirming a 30 percent evaluation of 
the veteran's left knee disability was performed after the 
expiration of the temporary 100 percent rating.  However, the 
representative mistakenly refers to the change in rating from 
100 percent to 30 percent as a "reduction" of benefits 
requiring a prior confirming examination.  

For the purposes of evaluating the propriety of the RO's 
notification of the veteran's rating, the Board notes that 
prior to the May 1993 total knee replacement surgery, the 
veteran's left knee disability was evaluated as 20 percent 
disabling.  The establishment of a 100 percent evaluation 
pursuant to DC 5055 was obviously an increase, and a 
temporary rating action, which by regulation did not require 
completion of the additional procedural processes for 
reductions of compensation benefits as outlined in 38 C.F.R. 
§ 3.105(e).  In short, the 100 percent evaluation was a 
temporary evaluation, provided for a fixed period pursuant to 
DC 5055.  When the expiration of the one-year period arrived, 
the veteran's service-connected disability reverted not to a 
decreased evaluation (one lower than the rating in effect at 
the time of the initiation of the temporary rating) but to an 
increased evaluation of 30 percent. 

The veteran's representative has contended that the RO erred 
in not providing the veteran with a rating examination prior 
to the effective date of the one-year statutory convalescent 
period.  The representative has cited provisions of the 
Veterans Benefits Administration's ADJUDICATION PROCEDURE 
MANUAL M21-1, Part VI, 10.04 b, which provides that a veteran 
should be scheduled for an examination in advance of the date 
on which the convalescent period is to terminate, so as to 
allow for an accurate evaluation of the degree of disability 
before the reduction.  While it is true that an examination 
of the veteran's left knee was not completed until August 
1994, nearly two months after the effective date of the 
30 percent evaluation, that examination revealed that no more 
than the 30 percent minimum rating for residuals of total 
knee replacement surgery was warranted.  Thus, the RO's 
December 1993 determination as to the appropriate rating 
after the one-year convalescent period was confirmed by 
findings on VA examination of August 1994.  Therefore no 
correction of the 30 percent evaluation was in order.  The 
Board notes that while it is a better practice to evaluate 
the veteran prior to the effective date of the post-
convalescent period, the RO's failure to do so did not result 
in any prejudice to the veteran.

A separate subsection provides that if a veteran is not 
notified of the dates of application of the initial 
convalescent rating and the subsequent evaluation, the 
provisions of 38 U.S.C.A. § 3.105(e) are for application.  In 
the case at hand, the veteran was indeed informed in January 
1994 of the effective dates of the temporary total rating, 
and of the subsequent evaluation.  Application of 38 C.F.R. 
§ 3.105(e) is not required.

Because the veteran is barred by law from collecting the 
requested benefit for a period beyond one year, his claim for 
a temporary total rating for convalescence after June 30, 
1994 must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).       


ORDER

Entitlement to a disability evaluation in excess of 30 
percent for a service-connected left knee disability, status 
post total left knee replacement, is denied.

A separate 10 percent rating for scar on the left knee is 
granted, subject to the applicable regulations pertaining to 
the payment of monetary benefits.

Entitlement to an extension of temporary total evaluation 
beyond June 30, 1994 following total left knee replacement 
surgery is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 
- 21 -


- 1 -


